*616Opinion of the Court
George W. Latimer, Judge:
Despite his plea to the contrary, the accused was found guilty by general court-martial of the wrongful use of a habit-forming drug and the wrongful possession of marihuana, both in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934, and the violation of a general regulation, in violation of Article 92, Uniform Code of Military Justice, 10 USC § 892. He was sentenced to dishonorable discharge, total forfeitures, and confinement for two years. The convening authority approved, the board of review affirmed, and we granted review to determine the adequacy of the staff judge advocate’s review.
This case arose in the same command as did United States v Hammock, 7 USCMA 614, 23 CMR 78, decided this day, and the issue puts in question the official acts of the same staff officers. Subsequent to the time when this petition for review was granted and prior to the hearing before us, the Government filed affidavits by the staff judge advocates who had participated in the review. Acting pursuant to their interpretation of our holding in United States v Schuller, 5 USCMA 101, 17 CMR 101, counsel for the parties at this level have stipulated that the facts set out in the affidavits reflect the true situation and may be considered by us. When the affidavits are considered, it appears that the accused was given not one but two careful reviews by qualified staff judge advocates, and, thus, no error occurred. No other error of importance has been found.
Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn and Judge Ferguson concur.